EXHIBIT 10.1

 

May 30, 2008

Comverse Technology, Inc.

810 Seventh Avenue, 35th Floor

New York, New York 10019

 

 

Re:

Services Agreement (“Services Agreement”), dated as of February 1, 1998, between
Comverse Technology, Inc. (“Comverse”) and Ulticom, Inc. (the “Company”)

 

Ladies and Gentlemen:

 

Reference is made to the above-referenced Services Agreement. Comverse and the
Company hereby agree to terminate the Agreement as of January 31, 2008. Each of
Comverse and the Company acknowledge that no further fees remain unpaid under
the Services Agreement and neither party shall have any continuing obligations
under the Agreement, including, without limitation, Sections 1, 2 and 3, other
than those obligations that, by their terms, survive the termination of the
Agreement.

 

Please sign in the space provided below to evidence your agreement to the terms
of this Side Letter.

 

 

Very truly yours,

 

 

ULTICOM, INC.

 

 

By:

/s/ Mark Kissman  

Name: 

Mark Kissman Title: SVP and Chief Financial Officer

 

 

AGREED AND ACCEPTED

as of 2 day of June, 2008:

 

COMVERSE TECHNOLOGY, INC.

 



By: /s/ Avi Aronovitz Name: Avi Aronovitz Title: Vice President of Finance,
Interim Chief Financial Officer and Treasurer



 

 

 

 